

116 HR 6244 IH: To amend titles XVIII and XIX to provide for coverage at no cost sharing of COVID–19 testing under the Medicaid program and Children’s Health Insurance Program.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6244IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Kelly of Illinois (for herself, Ms. Sewell of Alabama, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XVIII and XIX to provide for coverage at no cost sharing of COVID–19 testing under the Medicaid program and Children’s Health Insurance Program.1.Coverage at no cost sharing of COVID–19 testing under Medicaid and CHIP(a)Medicaid(1)In generalSection 1905(a)(3) of the Social Security Act (42 U.S.C. 1396d(a)(3)) is amended—(A)by striking other laboratory and inserting (A) other laboratory;(B)by inserting and after the semicolon; and (C)by adding at the end the following new subparagraph: (B)in vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) administered during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of this subparagraph for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that are approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products; .(2)No cost sharing(A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended—(i)in subparagraph (D), by striking or at the end;(ii)in subparagraph (E), by striking ; and and inserting a comma; and(iii)by adding at the end the following new subparagraphs:(F)any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subparagraph (and the administration of such product), or(G)any medical visit for which payment may be made under the State plan, that is furnished during any such portion of such emergency period, and that relates to testing for COVID–19; and.(B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause:(xi)Any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this clause (and the administration of such product) and any visit described in section 1916(a)(2)(G) that is furnished during any such portion..(C)ClarificationThe amendments made this paragraph shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States.(3)State option to provide coverage for uninsured individuals(A)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended—(i)in subparagraph (A)(ii)—(I)in subclause (XXI), by striking or at the end;(II)in subclause (XXII), by adding or at the end; and(III)by adding at the end the following new subclause:(XXIII)during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of this subclause, who are uninsured individuals (as defined in subsection (ss));; and(ii)in the matter following subparagraph (G)—(I)by striking and (XVII) and inserting , (XVII); and(II)by inserting after instead of through subclause (VIII) the following: , and (XVIII) the medical assistance made available to an uninsured individual (as defined in subsection (ss)) who is eligible for medical assistance only because of subparagraph (A)(ii)(XXIII) shall be limited to medical assistance for any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subclause (and the administration of such product) and any visit described in section 1916(a)(2)(G) that is furnished during any such portion.(B)Receipt and initial processing of applications at certain locationsSection 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) is amended, in the matter preceding subparagraph (A), by striking or (a)(10)(A)(ii)(IX) and inserting (a)(10)(A)(ii)(IX), or (a)(10)(A)(ii)(XXIII). (C)Uninsured individual definedSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:(ss)Uninsured individual definedFor purposes of this section, the term uninsured individual means, notwithstanding any other provision of this title, any individual who is—(1)not described in subsection (a)(10)(A)(i); and(2)not enrolled in a Federal health care program (as defined in section 1128B(f)), a group health plan, group or individual health insurance coverage offered by a health insurance issuer (as such terms are defined in section 2791 of the Public Health Service Act), or a health plan offered under chapter 89 of title 5, United States Code..(D)Federal medical assistance percentageSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following new sentence: Notwithstanding the first sentence of this section, the Federal medical assistance percentage shall be 100 per centum with respect to (and, notwithstanding any other provision of this title, available for) medical assistance provided to uninsured individuals (as defined in section 1902(ss)) who are eligible for such assistance only on the basis of section 1902(a)(10)(A)(ii)(XXIII) and with respect to expenditures described in section 1903(a)(7) that a State demonstrates to the satisfaction of the Secretary are attributable to administrative costs related to providing for such medical assistance to such individuals under the State plan..(b)CHIP(1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following paragraph:(9)Certain in vitro diagnostic products for COVID–19 testingThe child health assistance provided to a targeted low-income child shall include coverage of any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subparagraph (and the administration of such product)..(2)Coverage for targeted low-income pregnant womenSection 2112(b)(4) of the Social Security Act (42 U.S.C. 1397ll(b)(4)) is amended by inserting under section 2103(c) after same requirements.(3)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)) is amended—(A)in the paragraph header, by inserting , COVID–19 testing, before or pregnancy-related assistance; and(B)by striking category of services described in subsection (c)(1)(D) or and inserting categories of services described in subsection (c)(1)(D), in vitro diagnostic products described in subsection (c)(9) (and administration of such products), visits described in section 1916(a)(2)(G), or.